Citation Nr: 1426053	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative joint disease and strain of the lumbar spine, status postoperative laminectomy, with fusion at
L4-5. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO granted service connection for the lumbar spine disability with a 10 percent disability evaluation.  Subsequent RO rating decisions increased the evaluation for the Veteran's service-connected lumbar spine disability to 20 percent for the entire appeal period.

The Veteran testified before the undersigned at a Travel Board hearing in April 2010; a transcript of that hearing is of record.  

In September 2010, the Board remanded the matter to afford the Veteran a VA examination.  In April 2012, the Board again remanded the matter for a clarifying VA medical opinion.  

A review of the Virtual VA paperless claims processing system reveals documents that are not pertinent to the present appeal or are duplicative of the evidence in the paper file.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay but another remand is necessary in order to obtain an adequate specialist medical opinion (and, if necessary, a VA examination) in order to have a complete record upon which to base a decision.

In the April 2012 remand, the Board specifically directed the VA examiner to address whether the Veteran has ankylosis because a past October 2010 VA examination yielded range of motion results to prompt such inquiry (e.g., flexion was to 50 degrees, extension was to 10 degrees, left and right lateral flexion was to 5 degrees, and left and right lateral rotation was to 30 degrees).  Based on these results, a December 2011 medical opinion was provided -- the Veteran's diminished range of motion "in effect" causes unfavorable ankylosis.  

The same December 2011 VA examiner provided a response in May 2012 essentially indicating that he was unable to provide a clarifying response as he believed the matter should be referred to a board certified orthopedic surgeon.  As such, the Board remands for a clarifying medical opinion (with discretion to order another VA examination by the specialist if necessary) as this matter is critical to ascertaining the Veteran's severity of his lumbar spine disability.

Finally, the Board notes that the Veteran was contacted pursuant to the last remand directive for names and addresses of medical care providers who have treated him for his low back disability since July 2007, to specifically include Dr. B.O. of Bucks Montgomery County Pain Management in Sellersville, Pennsylvania, and Dr. V. of Grandview Hospital Medical Group.  The Veteran was notified in April 2012 to provide authorization/releases so VA may obtain such records; no response was provided.  Thus, records development has been completed at this juncture.

Accordingly, the case is REMANDED for the following action:

1. Arrange to obtain a medical opinion from a board certified orthopedic surgeon addressing the current level of severity for the service-connected lumbar spine disability and specifically to resolve the issue of whether or not the Veteran was shown to have ankylosis in the October 2010 VA examination based upon range of motion studies, other pertinent medical data, lay statements, and based on his/her medical knowledge.  

The Veteran's claims folder should be made available and reviewed in connection with the opinion rendered, to specifically include the October 2010 VA examination and the April 2012 Board Remand directives.

Should the specialist need to examine the Veteran in order to address this medical inquiry, the RO should take appropriate steps to schedule the Veteran for an appropriate orthopedic examination with the specialist providing the medical opinion.  If an examination is ordered, all relevant tests and studies should be performed and recorded, to include range of motion studies, to determine the current manifestations and severity of the service-connected lumbar spine disability.  The determination of whether or not the Veteran currently has favorable or unfavorable ankylosis should be made.  Any associated neurological manifestations should be noted and described accordingly.  

The specialist is specifically asked to provide an opinion as to whether the Veteran's service-connected lumbar spine disability as manifested at the October 2010 VA examination by range of motion studies (flexion was to 50 degrees, extension was to 10 degrees, left and right lateral flexion was to 5 degrees, and left and right lateral rotation was to 30 degrees) more nearly approximates ankylosis of the lumbar spine.  Please address the significance of these range of motion findings and provide a complete rationale for all opinions rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history.  If the examiner is not able to provide an opinion, he or she should explain why.

2. Thereafter, readjudicate the claim.  If the issue is denied, a supplemental statement of the case should be provided to the Veteran.  The issue should be returned to the Board for appropriate appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



